IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERMANTOWN CAB COMPANY,                  : No. 215 EAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PHILADELPHIA PARKING AUTHORITY,          :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.